DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claim filed on 2/27/2020 is acknowledged.  Claims 4, 6, 15, 17 and 24 have been cancelled.  New claim 25 has been added.  Claims 1-3, 5, 7-14, 16, 18-23 and 25 are pending in this application.

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group 1: claims 1-3, 5, 7-14 and 16, drawn to a fusion polypeptide comprising a) first moiety and b) second moiety, wherein the first moiety is human serum albumin or a functional variant thereof; the second moiety is human Grown Differentiation Factor 15 (GDF15) protein or a functional variant thereof; and the first moiety is amino terminal to the second moiety; and a pharmaceutical composition comprising such fusion polypeptide and a pharmaceutically or physiologically acceptable carrier, classified in class C07K, subclass 14/475, for example. 
Group 2: claims 18 and 20, drawn to a method for decreasing appetite and/or body weight in a subject, comprising administering to a subject in need thereof an effective amount of the fusion polypeptide of claim 1, classified in class A61P, subclass 3/04, for example.
Group 3: claims 19 and 25, drawn to a method of treating a metabolic disease in a subject, comprising administering to a subject in need thereof a therapeutically , classified in class A61K, subclass 38/00, for example. 
Group 4: claims 21 and 22, drawn to an isolated nucleic acid molecule encoding the fusion polypeptide of claim 1; and a host cell comprising a recombinant nucleic acid that encodes the fusion polypeptide of claim 1, classified in class C12N, subclass 15/00, for example.
Group 5: claim 23, drawn to a method for making a fusion polypeptide, comprising maintaining the host cell of claim 22 under conditions suitable for expression of the recombinant nucleic acid, whereby the recombinant nucleic acid is expressed and the fusion polypeptide is produced, classified in class C12N, subclass 2330/50, for example.

Rejoinder
4.	The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

5.	The inventions are distinct, each from the other because of the following reasons:
Invention 1 and Invention 2 or 3 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, Invention 1 is drawn to a fusion polypeptide comprising a) first moiety and b) second moiety, wherein the first moiety is human serum albumin or a functional variant thereof; the second moiety is human Grown Differentiation Factor 15 (GDF15) protein or a functional variant thereof; and the first moiety is amino terminal to the second moiety; 
Invention 1 and Invention 4 are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have a materially different design.  For example, polypeptides involve amino acids and peptide bonds.  Polynucleotides involve bases, sugars, phosphates and glycosidic bonds.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  Further, search for one would not necessarily lead to the other. 
Invention 1 and Invention 5 are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) 
Invention 2 or 3 and Invention 4 are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, Inventions 2 and 3 are drawn to various methods of using the fusion polypeptide of Invention 1.  Invention 4 is drawn to an isolated nucleic acid molecule encoding the fusion polypeptide of claim 1; and a host cell comprising a recombinant nucleic acid that encodes the fusion polypeptide of claim 1.  Further, search for one would not necessarily lead to the other. 
Inventions 2, 3 and 5 are directed to related methods.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have different mode of operation and/or a materially different design.  Invention 5 is drawn to a method of producing the fusion polypeptide of Invention 1; while Inventions 2 and 3 are drawn to various methods of treatment with the fusion polypeptide of Invention 1.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  In addition, the patient population in Invention 3 is not necessarily 
Invention 4 and Invention 5 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, Invention 4 is drawn to an isolated nucleic acid molecule encoding the fusion polypeptide of claim 1; and a host cell comprising a recombinant nucleic acid that encodes the fusion polypeptide of claim 1.  Invention 5 is drawn to a method of using the host cell of Invention 4.  Invention 4 does not involve laboratory settings or end points; Invention 5 involves laboratory settings and end points.  Furthermore, the process for using the product as claimed can be practiced with another materially different product, for example, the fusion polypeptide of Invention 1 can be made by chemical synthesis.  Further, search for one would not necessarily lead to the other.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Election of Species
6.	This application contains claims directed to the following patentably distinct 
(Please elect a single disclosed species of EACH)
A specific fusion polypeptide: due to different variables such as different first moieties like those recited in claims 3 and 7, different second moieties like those recited in claims 5 and 7-11, with or without linker, different linkers like those recited in claims 12 and 13, and so on (for inventions 1-3 and 5), and from claim 14 (for invention 1), please note: Applicant is required to elect a fusion polypeptide consisting of a specific/defined amino acid sequence;
A specific recombinant nucleic acid and/or isolated nucleic acid molecule: due to different variables (for inventions 4 and 5);
A specific host cell: due to different variables (for inventions 4 and 5);
A specific patient condition: from claim 20 (for invention 2);
A specific metabolic disease: from claim 25 (for invention 3).
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct specie, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  For example, For example, if any of Groups 1-3 and 5 is elected, Applicant is required to elect a single disclosed species of a fusion polypeptide wherein ALL the variables are elected to arrive at a single disclosed species of a fusion polypeptide.  If any of Groups 2-3 is elected, Applicant is further required to elect a single disclosed species of 
There is a search and/or examination burden for the patentably distinct species as set forth above due to their mutually exclusive characteristics.  The species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and/or prior art applicable to one species would not likely be applicable to another species, and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LI N KOMATSU/Primary Examiner, Art Unit 1658